                CaseCase
                     1:18-cv-02921-JMF
                          18-2856, Document
                                        Document
                                            18, 09/28/2018,
                                                   360-3 Filed
                                                            2399763,
                                                               09/29/18
                                                                     Page1
                                                                        Page
                                                                           of 21 of 2

                             UNITED STATES COURT OF APPEALS
                                        FOR THE
                                     SECOND CIRCUIT

              At a Stated Term of the United States Court of Appeals for the Second Circuit, held at the
      Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
      28th day of September, two thousand and eighteen.

      Before:         Peter W. Hall,
                              Circuit Judge.
      _________________________________________
       In Re: United States Department of Commerce, Wilbur L.
       Ross, in his official capacity as Secretary of Commerce,
       United States Census Bureau, an agency within the United           ORDER
       States Department of Commerce, Ron S. Jarmin, in his
       capacity as the Director of the U.S. Census Bureau,                Docket No. 18-2856

                      Petitioners.
       ************************************************
       United States Department of Commerce, Wilbur L. Ross, in
       his official capacity as Secretary of Commerce, United
       States Census Bureau, an agency within the United States
       Department of Commerce, Ron S. Jarmin, in his capacity as
       the Director of the U.S. Census Bureau,

                     Petitioners,

       v.

       State of New York, State of Connecticut, State of
       Delaware, District of Columbia, State of Illinois, State of
       Iowa, State of Maryland, Commonwealth of Massachusetts,
       State of Minnesota, State of New Jersey, State of New
       Mexico, State of North Carolina, State of Oregon,
       Commonwealth of Pennsylvania, State of Rhode Island,
       Commonwealth of Virginia, State of Vermont, State of
       Washington, City of Chicago, Illinois, City of New York,
       City of Philadelphia, City of Providence, City and County
       of San Francisco, California, United States Conference of
       Mayors, City of Seattle, Washington, City of Pittsburgh,
       County of Cameron, State of Colorado, City of Central
       Falls, City of Columbus, County of El Paso, County of
       Monterey, County of Hidalgo,

                 Respondents.
       _____________________________________




CERTIFIED COPY ISSUED ON 09/28/2018
       CaseCase
            1:18-cv-02921-JMF
                 18-2856, Document
                               Document
                                   18, 09/28/2018,
                                          360-3 Filed
                                                   2399763,
                                                      09/29/18
                                                            Page2
                                                               Page
                                                                  of 22 of 2
_________________________________________________
In Re: United States Department of Commerce, Wilbur L. Ross,
in his official capacity as Secretary of Commerce, United States
Census Bureau, an agency within the United States Department of
Commerce, Ron S. Jarmin, in his capacity as the Director of the
U.S. Census Bureau,                                                         Docket No. 18-2857

             Petitioners.

*************************************************
United States Department of Commerce, Wilbur L. Ross, in his
official capacity as Secretary of Commerce, United States Census
Bureau, an agency within the United States Department of Commerce,
Ron S. Jarmin, in his capacity as the Director of the U.S. Census Bureau,

             Petitioners,

v.

New York Immigration Coalition, CASA de Maryland, Inc.,
American-Arab Anti-Discrimination Committee, ADC Research Institute,
Make the Road New York,

            Respondents.
_________________________________________________

        As part of its petitions for writ of mandamus, the Government seeks an administrative
stay of the depositions of Secretary of Commerce Wilbur Ross and John Gore, the Acting
Assistant Attorney General of the Department of Justice’s Civil Rights Division.

         IT IS HEREBY ORDERED that the deposition of Secretary Ross is stayed pending
determination of the petitions. Answers to the petitions must be filed by October 4, 2018 at
noon. The petitions, as they pertain to Secretary Ross, are REFERRED to the motions panel
sitting on Tuesday, October 9, 2018. To the extent the Government seeks a stay of Acting
Attorney General Gore’s deposition, that request is REFERRED to the panel that determined the
petitions in docket numbers 18-2652 and 18-2659.



                                                    For the Court:
                                                    Catherine O’Hagan Wolfe,
                                                    Clerk of Court
